Citation Nr: 0931843	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  08-13 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.  

2.  Entitlement to an increased rating for lumbosacral 
strain, post laminectomy, with left hip sciatica, currently 
evaluated as 20 percent disabling.  

3.  Entitlement to an increased rating for anxiety neurosis 
with conversion hysteria, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1940 to January 
1944.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, known as the Tiger Team, which denied the 
claims.  The RO in Montgomery, Alabama, currently has 
jurisdiction of the claims.  

The Board notes that in the April 2007 rating decision, the 
Veteran's claim for service connection was treated as a claim 
to reopen.  Review of the claims folder, however, does not 
reveal that the Veteran ever filed a prior claim for 
entitlement to service connection for residuals of a head 
injury.  As such, the issue has been characterized as an 
original claim for service connection, as styled above.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  Such development would ensure 
that his due process rights, including those associated with 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008), are met.

As an initial matter, the Veteran has reported receiving 
treatment at several VA facilities, to include those in 
Birmingham, Alabama; Montgomery, Alabama; and Detroit, 
Michigan.  See December 2006 VA Form 21-4138.  Review of the 
claims folder reveals that records from the VA Medical Center 
(VAMC) in Birmingham, Alabama and an outpatient clinic in 
Jasper, Alabama, have been associated with the claims folder.  
There is no indication, however, that the RO made efforts to 
obtain any records from the VAMCs in Montgomery or Detroit.  
On remand, the RO/AMC is instructed to obtain all pertinent 
medical records from these facilities.  

Secondly, during the April 2007 VA compensation and pension 
(C&P) brain and spinal cord examination, the examiner 
reported that the Veteran had suffered a cerebrovascular 
accident (CVA) around 2004, at which time he was hospitalized 
at Walker Baptist Hospital in Jasper, Alabama, for three 
days.  On remand, the RO/AMC should make efforts to obtain 
records from this facility related to this hospitalization.  

Lastly, as the case must be remanded for the foregoing 
reasons, the Veteran should be afforded updated VA 
examinations and recent records should be obtained from the 
Jasper and Birmingham VA treatment facilities.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Obtain the Veteran's treatment 
records from the Jasper and Birmingham VA 
treatment facilities, dated from December 
2006 forward.

2.  Obtain the Veteran's complete 
treatment records from the VAMCs in 
Montgomery, Alabama, and Detroit, 
Michigan.  

3.  Make arrangements to obtain records 
related to the Veteran's 2004 CVA from 
the Walker Baptist Hospital in Jasper, 
Alabama.  

4.  Thereafter, the Veteran should be 
afforded a VA orthopedic/neurological 
examination(s).  The claims folder and a 
copy of this Remand must be made 
available to and reviewed by the 
examiner(s) in conjunction with the 
examination report.  Any indicated 
studies should be performed.

The examiner(s) should identify all 
residuals attributable to the Veteran's 
service-connected lumbosacral strain, 
post laminectomy, with left hip sciatica.

The examiner(s) should identify any 
nerve(s) affected by the Veteran's 
service-connected disability.  The 
examiner(s) should discuss the extent, if 
any, of paralysis of the nerves involved.

The examiner(s) should report the range 
of motion measurements for the lumbar 
spine, in degrees.  Whether there is any 
pain, weakened movement, excess 
fatigability or incoordination on 
movement should be noted, and whether 
there is likely to be additional range of 
motion loss due to any of the following 
should be addressed: (1) pain on use, 
including during flare- ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The examiner(s) is asked 
to describe whether pain significantly 
limits functional ability during flare-
ups or when the lumbar spine is used 
repeatedly. All limitation of function 
must be identified.  If there is no pain, 
no limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report(s).



The neurological examiner should provide 
an opinion as to whether the Veteran has 
any current residuals of the head injury 
that occurred during service in December 
1941.

The examiner(s) must provide a 
comprehensive report(s) including 
complete rationales for all conclusions 
reached.

5.  Schedule the Veteran for a VA 
psychiatric examination.  The claims 
folder and a copy of this Remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination report.  Any indicated 
studies should be performed.

Following examination of the Veteran, the 
examiner should identify what symptoms, 
if any, the Veteran currently manifests 
or has manifested in the recent past that 
are attributable to his service-connected 
anxiety neurosis with conversion 
hysteria.  The examiner should assign a 
Global Assessment of Functioning (GAF) 
score for the Veteran's anxiety neurosis 
with conversion hysteria consistent with 
the American Psychiatric Association: 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV) 
and explain the significance of the 
score.  If it is not possible to assign a 
GAF score on the basis of the anxiety 
neurosis with conversion hysteria alone, 
the examiner is asked to so state.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

6.  Finally, readjudicate the claims.  If 
the benefits sought on appeal remain 
denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC), and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 


